PER CURIAM.
Raymond Jerome Francis, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Francis v. Brooks, No. CA-03-412 (E.D.Va. filed Dec. 5, 2003 & entered Dec. 8,- 2003); see also San-Miguel v. Dove, 291 F.3d 257 (4th Cir.) (holding that rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), does not apply retroactively to cases on collateral review regardless of whether action is filed under § 2241 or 28 U.S.C. § 2255 (2000)), cert. denied, 537 U.S. 938,123 S.Ct. 46,154 L.Ed.2d 242 (2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED